Exhibit 10.35

Silicon Image, Inc.

Bonus Plan for Fiscal Year 2004

1.              Purpose

The purpose of this Bonus Plan (this “Plan”) is to provide financial incentives
for certain executive1 and non-executive2 employees (“Executives” and
“Non-Executives”, respectively) of Silicon Image, Inc. (the “Company”) to meet
and exceed the Company’s annual financial goals.

2.              Eligibility

Executives and Non-Executives of the Company selected by the Committee (the
“Participants” and each a “Participant”) shall be eligible to participate in
this Plan.  Participation in this Plan is on a fiscal year basis and in the sole
discretion of the Compensation Committee of the Company’s Board of Directors
(the “Committee”).

3.              Administration

a.             This Plan shall be administered by the Committee which may
delegate specific administrative tasks to others as appropriate for
administration of this Plan.

b.             Subject to the provisions of this Plan, the Committee shall have
exclusive authority to designate Participants, the amount of each Participant’s
award under this Plan (the “Award”), the date when any performance goals are
measured, and the date when Awards (if any) will be paid.

c.             The Committee shall have all discretion and authority necessary
or appropriate to administer this Plan, including, but not limited to, the power
to interpret this Plan, to prescribe, amend and rescind rules and regulations
relating to it, and to make all other determinations necessary or advisable in
the administration of this Plan, and such determination shall be final and
binding upon all persons having an interest in this Plan.

d.             A majority of the Committee shall constitute a quorum, and the
acts of a majority of the members present at a meeting at which a quorum is
present or any action taken without a meeting by a writing executed by all of
the members of the Committee shall constitute the act of the Committee.

e.             All expenses and liabilities incurred by the Committee in the
administration of this Plan shall be borne by the Company.  The Committee may
employ attorneys, consultants, accountants, or other persons.  The Committee and
the Company and its officers and directors shall be entitled to rely upon the
advice, opinion, or valuations of any such persons.  No member of the Committee
shall be personally liable for any action, determination, or interpretation
taken or made with respect to this Plan, unless such action, determination, or
interpretation constitutes criminal misconduct or willful negligence or
demonstrates bad faith, and all members of the Committee shall be fully
protected by the Company in respect of any such action, determination or
interpretation.

4.              Bonus Pool Establishment

Subject to the terms and conditions of this Plan, the Company will establish a
cash bonus pool if actual earnings per share (calculated on a pro forma3 basis)
for the fiscal year ended December 31, 2004

--------------------------------------------------------------------------------

1 “Executive” means an employee of the Company at the level of Vice President or
above employed by the Company or any affiliated Company as determined by the
Committee.

2 “Non-Executive” means an employee of the Company, other than an Executive,
employed by the Company or any affiliated Company as determined by the
Committee.

3 Excludes stock compensation expense, amortization of intangible assets, patent
defense costs, acquisition integration costs, restructuring costs, and gains on
escrow settlement, as well as any other items required to be excluded under
applicable laws, rules and regulations.

 

1

--------------------------------------------------------------------------------


 

(“Actual EPS”) exceeds the baseline earnings per share for the fiscal year
established by the Committee (“Bonus EPS”).  If Actual EPS does not exceed Bonus
EPS, then no cash bonus pool will be established.  The amount of the cash bonus
pool will be based on the amount by which Actual EPS exceeds Bonus EPS, with the
level of such pool equal to an increasing percentage (starting at 10% and capped
at 50%) of each $0.01 of incremental Actual EPS above Bonus EPS.  The maximum
amount of the cash bonus pool shall be $3,200,000.  The foregoing is illustrated
by the following table.

Actual EPS

 

Incremental
Pool Percentage

 

Incremental
Pool Dollars

 

Cumulative
Pool Dollars

 

Bonus EPS + $0.000

 

N/A

 

$

0

 

$

0

 

Bonus EPS + $0.010

 

N/A

 

$

0

 

$

0

 

Bonus EPS + $0.021

 

10

%

$

80,000

 

$

80,000

 

Bonus EPS + $0.033

 

20

%

$

160,000

 

$

240,000

 

Bonus EPS + $0.046

 

30

%

$

240,000

 

$

480,000

 

Bonus EPS + $0.060

 

40

%

$

320,000

 

$

800,000

 

Bonus EPS + $0.075

 

50

%

$

400,000

 

$

1,200,000

 

Bonus EPS + $0.090

 

50

%

$

400,000

 

$

1,600,000

 

Bonus EPS + $0.105

 

50

%

$

400,000

 

$

2,000,000

 

Bonus EPS + $0.120

 

50

%

$

400,000

 

$

2,400,000

 

Bonus EPS + $0.135

 

50

%

$

400,000

 

$

2,800,000

 

Bonus EPS + $0.150

 

50

%

$

400,000

 

$

3,200,000

 

Bonus EPS + $0.160

 

0

%

$

0

 

$

3,200,000

 

Bonus EPS + $0.170

 

0

%

$

0

 

$

3,200,000

 

--------------------------------------------------------------------------------

Table values assume, for purposes of this example, 80,000,000 common shares
outstanding.  Figures will adjust according to changes in Bonus EPS and common
shares outstanding.

5.              Bonus Pool Allocation

Any cash bonus pool established pursuant to this Plan will be allocated between
the Executive Participants and Non-Executive Participants.  The respective
percentages of the cash bonus pool allocated between the Executive Participants
and Non-Executive Participants will be based on the amount by which Actual EPS
exceeds Bonus EPS, with the percentage allocated to Executive Participants
increasing with each $0.01 of incremental Actual EPS above Bonus EPS.  The
percentage split between the Executive Participants and Non-Executive
Participants will start at 0/100 and become fixed at 30/70 at the maximum bonus
pool level.  The amounts of Awards, if any, allocable to individual Executive
Participants will be determined by the Committee in its sole discretion.  The
maximum Award allocable to individual Executive Participants, expressed as a
percentage of base salary, shall be 50% for the Chief Executive Officer, 40% for
the President, 35% for the Division President of Storage Group, Chief Financial
Officer and Chief Technical Officer, and 30% for the Executive Vice Presidents
and Vice Presidents.  The amounts of Awards, if any, allocable to individual
Non-Executive Participants will be determined by Company management and
submitted to the Committee for approval.  The maximum Award allocable to
individual Non-Executive Participants, expressed as a percentage of base salary,
shall be 20% for directors, 10% for managers and 5.5% for individual
contributors.  For any individual who occupies more than one office or position,
the maximum percentage corresponding to the most senior office or position shall
be the applicable maximum percentage.  The Committee will set the maximum

2

--------------------------------------------------------------------------------


 

percentage applicable to any offices or positions not listed above.  The
foregoing is illustrated by the following table.

Actual EPS

 

Cumulative Pool Dollars

 

Executive Percentage

 

Non-Executive Percentage

 

Executive Allocation

 

Non-Executive Allocation

 

Bonus EPS + $0.000

 

$

0

 

0.0

%

0.0

%

$

0

 

$

0

 

Bonus EPS + $0.010

 

$

0

 

0.0

%

0.0

%

$

0

 

$

0

 

Bonus EPS + $0.021

 

$

80,000

 

0.0

%

100.0

%

$

0

 

$

80,000

 

Bonus EPS + $0.033

 

$

240,000

 

0.0

%

100.0

%

$

0

 

$

240,000

 

Bonus EPS + $0.046

 

$

480,000

 

0.0

%

100.0

%

$

0

 

$

480,000

 

Bonus EPS + $0.060

 

$

800,000

 

0.0

%

100.0

%

$

0

 

$

800,000

 

Bonus EPS + $0.075

 

$

1,200,000

 

5.0

%

95.0

%

$

60,000

 

$

1,140,000

 

Bonus EPS + $0.090

 

$

1,600,000

 

10.0

%

90.0

%

$

160,000

 

$

1,440,000

 

Bonus EPS + $0.105

 

$

2,000,000

 

15.0

%

85.0

%

$

300,000

 

$

1,700,000

 

Bonus EPS + $0.120

 

$

2,400,000

 

20.0

%

80.0

%

$

480,000

 

$

1,920,000

 

Bonus EPS + $0.135

 

$

2,800,000

 

25.0

%

75.0

%

$

700,000

 

$

2,100,000

 

Bonus EPS + $0.150

 

$

3,200,000

 

30.0

%

70.0

%

$

960,000

 

$

2,240,000

 

Bonus EPS + $0.160

 

$

3,200,000

 

30.0

%

70.0

%

$

960,000

 

$

2,240,000

 

Bonus EPS + $0.170

 

$

3,200,000

 

30.0

%

70.0

%

$

960,000

 

$

2,240,000

 

--------------------------------------------------------------------------------

Table values assume, for purposes of this example, 80,000,000 common shares
outstanding.  Figures will adjust according to changes in Bonus EPS and common
shares outstanding.

6.              Payment

Awards under this Plan will distributed as soon as reasonably practicable
following (i) public disclosure of the Company’s financial results for the
fiscal year ended December 31, 2004, (ii) calculation of Actual EPS and (iii)
any determination of the amounts of the bonus pool allocable to individual
Executive Participants and Non-Executive Participants.  Participants must be
employed by the Company as employees at the time of distribution in order to be
eligible to receive payment of Awards, unless otherwise determined by the
Committee in its sole discretion.  The Committee may impose additional
eligibility requirements on payment of any Awards in its sole discretion.

7.              General Provisions

a.             No Prior Funding

No amounts payable under this Plan shall be funded, set aside or otherwise
segregated prior to payment.  The obligation to pay the Awards shall at all
times be an unfunded and unsecured obligation of the Company and the Company
shall not be required to incur indebtedness to fund the bonus pool unless
otherwise directed to do so by the Committee.  Participants shall have the
status of general creditors.  This Plan is not qualified under Section 401(a) of
the Internal Revenue Code of 1986, as amended, and is not subject to any
provisions of the Employee Retirement Income Security Act of 1974.

b.             No Obligation to Employ

Eligibility for participation in this Plan is not evidence of, nor does it
constitute, a contract of employment between the Company and any individual. 
Nothing in this Plan will confer or be deemed to confer on any individual any
right to continue in the employ of the Company or limit in any way the right

3

--------------------------------------------------------------------------------


 

of the Company to terminate an individual’s employment at any time, with or
without cause.  This Plan is not intended to and does not create any legal
rights for any employee.

c.             Amendment or Termination of Plan

This Plan may be amended or terminated by the Board or the Committee at any time
prior to payment of Awards hereunder.

d.             Headings

The headings of the sections hereof are inserted for convenience only and shall
not be deemed to constitute a part hereof nor to affect the meaning thereof.

e.             Withholding of Taxes

To the extent that the Company is required to withhold federal, state, local or
foreign taxes in connection with any benefit realized by a Participant under
this Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the realization of such benefit that the
Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required or requested to be withheld.

f.              Choice of Law

All questions concerning the construction, validity and interpretation of this
Plan will be governed by the law of the State of California.  Any Award will not
be effective unless such Award is made in compliance with all applicable laws,
rules and regulations.

 

4

--------------------------------------------------------------------------------